



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Johnson, 2019 ONCA 815

DATE: 20191009

DOCKET: C66631

Rouleau, Trotter and Harvison
    Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Jeffrey Johnson

Appellant

Robert Johnson, acting in person

Jessica Smith Joy, for the respondent

Richard Litkowski, duty counsel

Heard: October 2, 2019

On appeal from the sentence imposed by
    Justice on Joseph A. De Filippis of the Ontario Court of Justice on January 31,
    2019.

APPEAL BOOK ENDORSEMENT


[1]

The appellant entered pleas of guilty to a
    number of offences involving theft, threatening, fail to stop, break and enter,
    and others.

[2]

The Crown submitted an appropriate sentence was
    two years in addition to pre-sentence custody credited at five months. The
    defence submitted that 18-24 months less pre-sentence custody was appropriate.
    The sentencing judge said he accepted the defence range, deduced pre-sentence
    custody and arrived at a sentence of 21 months. Duty counsel submits this was a
    mathematical error.

[3]

The appellant also submits that the sentencing
    judge did not take into account his Indigenous background.

[4]

The trial judge makes no express reference to
    the appellants Indigenous background in his very brief reasons for sentence.
    It is impossible for us to determine whether he took this factor into account.
    Combined with what we consider to be a misapprehension of the range proposed by
    defence counsel, this failure must result in a reduction of the appellants
    sentence. In all of the circumstances, and after taking into account five
    months credit for pre-sentence custody, the appellants total sentence should
    be 17 months. This is achieved by reducing the sentences for theft and threats
    to Mr. Rinaldi on Information #N18-4749. On the plea to theft and threatening
    offences, the sentences are reduced by four months on each count. For greater
    clarity, the sentences on both counts are reduced from nine months to five
    months, one concurrent one to the other. The remainder of the sentence remains
    the same.


